Citation Nr: 0334440	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-04 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1971 to May 1975.  
The appellant is his daughter.  Her claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 determination of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri.  Thereafter, this 
case was transferred to the jurisdiction of the Regional 
Office and Insurance Center (RO) in St. Paul, Minnesota.

The appellant requested to present testimony in support of 
her claim, but failed to report for her personal hearing 
scheduled at the RO in August 2002.  As the claims folder 
contains no correspondence from the appellant regarding her 
failure to appear, including a request for rescheduling of 
the hearing, or any clarification concerning her hearing 
request, the Board considers the request withdrawn.  
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  In a rating decision dated April 2001, the RO found the 
veteran to be both totally and permanently disabled, 
effective from March 15, 2001, thereby establishing the 
appellant's eligibility for Chapter 35 benefits.

2.  The appellant turned 26 years of age on February 20, 
2001, prior to the effective date of the finding of permanent 
total service-connected disability.




CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3501, 3512, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 21.3021, 21.3030, 21.3040 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant, who is 
the veteran's daughter, is entitled to educational assistance 
benefits under Chapter 35, Title 38, United States Code.  The 
RO denied the appellant this benefit in October 2001, and 
thereafter, the appellant appealed the RO's decision.  

I.  Development of Claim

Prior to the appellant filing her claim for Chapter 35 
benefits, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, 
in part, redefined the obligations of VA with respect to its 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  Further, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  Since then, the United States Court of 
Appeals for Veterans Claims (Court) has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that the statute, 38 U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

It does not appear that the aforementioned changes are 
applicable to claims such as the one now before the Board.  
In Barger v. Principi, 16 Vet. App. 132 (2002), the Court 
held that the statute at issue in waiver of overpayment cases 
is found in a different chapter of title 38 of the United 
States Code than the chapter to which the VCAA provisions are 
relevant.  Id. at 138.  Likewise, in this case, the statute 
at issue is in Chapter 35, rather than Chapter 51, the 
chapter to which the VCAA provisions are relevant.

Regardless, in a letter notifying the appellant of its 
October 2001 determination and a statement of the case issued 
in January 2002, the RO fulfilled its duty to notify the 
appellant of the evidence needed to substantiate her claim 
and provided her additional time to submit such evidence.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Thereafter, the appellant indicated that 
she wished to testify at a hearing, but as previously noted, 
she failed to appear.  She did not identify any outstanding 
evidence that needed to be obtained in support of her appeal.  
The RO's assistance in obtaining evidence was thus 
unnecessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  In any event, any other assistance could 
not possibly aid in substantiating the appellant's claim, 
because, as explained below, the appellant's entitlement to 
the benefit sought is precluded by law.  Based on the 
foregoing, the Board finds that proceeding to an adjudication 
of the merits of this claim does not prejudice the appellant 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

II.  Analysis of Claim

The basic facts in this case are not in dispute.  The veteran 
had active service from June 1971 to May 1975.  By rating 
decision dated April 2001, the RO granted the veteran service 
connection for post-traumatic stress disorder, and residuals, 
gunshot wound, left forearm, and assigned those disabilities 
evaluations of 70 percent and 10 percent, respectively.  The 
RO also granted the veteran a total disability evaluation 
based on individual unemployability (TDIU), effective from 
October 31, 2000, and found the veteran to have a permanent 
total service-connected disability, effective from March 15, 
2001.  The latter finding established the appellant's 
eligibility for Chapter 35 benefits.

Thereafter, in September 2001, the appellant filed her 
initial claim for Chapter 35 benefits.  The RO denied the 
claim in October 2001, on the basis that the veteran's 
permanent and total disability did not become effective 
before the appellant's 26th birthday.  This appeal ensues 
from that determination. 

Basic eligibility for Chapter 35 benefits is established in 
one of multiple ways, including being a child of a veteran 
who has a permanent and total disability evaluation.  38 
U.S.C.A. § 3501(a)(1)(A)(ii) (West 2002); 38 C.F.R. 
§ 21.3021(a)(3)(i) (2003).  The appellant's eligibility for 
Chapter 35 benefits in this case derives from her status as a 
daughter of a permanently and totally disabled veteran.  The 
appellant became eligible for such benefits in March 2001, 
when the RO found that the veteran's total disability was 
permanent.  

To utilize such benefits, however, there is an age 
limitation.  Regulations specifically provide that no person 
who reached his or her 26th birthday on or before the 
effective date of a finding of permanent total service- 
connected disability is entitled to Chapter 35 benefits.  38 
C.F.R. § 21.3040(c) (2003).  In this case, the appellant's 
birth certificate establishes that the appellant turned 26 
years of age on February 20, 2001, prior to the effective 
date of the finding of permanent total service-connected 
disability.  Accordingly, she was not entitled to such 
benefits.

In her notice of disagreement and substantive appeal, the 
appellant acknowledges that she turned 26 prior to the 
effective date at issue.  However, she argues that, because 
the RO granted her father, the veteran, TDIU, effective from 
October 31, 2000, she should be found eligible for Chapter 35 
benefits for the period extending from October 2000 to 
February 2001.  During that period, she attended school and 
was not 26 years of age.  The Board has considered the 
appellant's argument.  However, there is no statutory or 
regulatory provision establishing eligibility for Chapter 35 
benefits based on a finding of TDIU.  Rather, regulatory 
provisions are clear.  The veteran must first be found to 
have a permanent and total disability before his or her child 
is eligible for Chapter 35 benefits.  TDIU establishes that 
the veteran is totally, but not permanently, disabled.  

Based on these findings, the Board concludes that the 
criteria for entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code, have not been 
met.  As the law in this case is dispositive, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



